Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the conveyance system comprises”. It is unclear if this alters the structure of the roller assembly to be a conveyance system or indicates functionality of the roller assembly. For Examining purposes Examiner will consider that this indicates functionality.
Claim 17 ends on the word “and”. It is not clear if there is intended to be more in the claim or not. Additionally each claim must be a sentence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7, 9-1, 13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5205398 to Hart et al. (Hart)
Regarding claim 1, Hart teaches a shaft (exterior of 13, Figure 2 or 12, Figure 4) comprising a first interface performance material applied of an outer surface of the shaft (14, Figure 2, or 36, Figure 4) and a second interface performance material applied to an outer surface of the first interface performance material (16 and/or 17, Figure 2 or 37, Figure 4); and a fluid-cooling system configured to transport coolant within an interior of the shaft (Col. 8 lines 1-36 discloses a fluid cooling system and is inclusive of 11, Figure 2 and interior of 12, Figure 4); wherein the roller assembly is configured to be part of a conveyance system to transport product (device is a roller which is configured as such as is also noted in Col. 1 lines 10-15, Col. 2, lines 15-25 and/or Col. 8 lines 1-65).
Regarding claim 2, Hart teaches wherein the conveyance system comprises a plurality of roller assemblies (Col. 1 lines 10-15, Col. 2, lines 15-25 and/or Col. 8 lines 1-65 disclose this functionality).
Regarding claim 3, Hart teaches wherein the conveyance system is configured to support and transport steel sheet into and out-from an annealing furnace (Col. 1 lines 10-15, Col. 2, lines 15-25 and/or Col. 8 lines 1-65 disclose this functionality).
Regarding claim 4, Hart teaches wherein: the shaft comprises a hollow interior; and the fluid-cooling system is positioning at least partially within the hollow interior (Col. 8 lines 1-36 discloses a fluid cooling system and is inclusive of 11, Figure 2 which is inside the shaft).
Regarding claim 5, Hart teaches wherein the first interface performance material is configured to thermally insulate the shaft (layer 14 thermally insulates the shaft as shown in Figure 2 and/or described in Col. 2 lines 1-36).
Regarding claim 6, Hart teaches wherein the first interface performance material comprises ceramic (at least claims 1-3).
Regarding claim 7, Hart teaches wherein the second interface performance material is configured to prevent the shaft from marking the product (Claim 3 discloses a smooth surface, and 17/18, Col. 11 lines 17-35).
Regarding claim 9, Hart teaches wherein the fluid-cooling system is configured to circulate water as the coolant (Col. 5 line 57 – Col. 6 line 29).
Regarding claim 10, Hart teaches wherein: the shaft comprises an elongated object having a shaft first and a shaft second end, forming a longitudinal axis running from the shaft first to the shaft second end (this is a property of the shaft); the fluid-cooling system comprises conduit that runs parallel with the longitudinal axis and/or conduit that runs in a spiral manner and extends along the longitudinal axis (11, Figure 2).
Regarding claim 11, Hart teaches wherein the conduit that runs parallel with the longitudinal axis is located at a central portion of the hollow interior (11, Figure 2).
Regarding claim 13, Hart teaches wherein the fluid-cooling system comprises a heat exchanger (11 exchanges heat and is therefore a heat exchanger).
Regarding claim 15, Hart teaches wherein the fluid-cooling system is configured to allow the coolant to flow passively and/or cause the fluid to flow actively via a pump (passive or pump flow is allowed in this device).
Regarding claim 16, Hart teaches wherein a plurality of roller assemblies arranged in a serial manner, each roller assembly comprising: a shaft comprising a first interface performance material applied of an outer surface of the shaft and a second interface performance material applied to an outer surface of the first interface performance material; and a fluid-cooling system configured to transport 
Regarding claim 17, Hart teaches wherein: the plurality of roller assemblies comprises a first roller assembly having a first shaft and a second roller assembly having a second shaft; the second shaft has a first interface performance material that is the same as the first interface performance material for the first shaft (structure of the roller is taught above and the plurality of roller assemblies is taught in Col. 1 lines 11-44 which discloses the roller being used in conveying articles and these rollers would be applied in duplicate).
Regarding claim 18, Hart teaches wherein: the plurality of roller assemblies comprises a first roller assembly having a first shaft and a second roller assembly having a second shaft; and the second shaft has a second interface performance material that is the same as the second interface performance material for the first shaft (structure of the roller is taught above and the plurality of roller assemblies is taught in Col. 1 lines 11-44 which discloses the roller being used in conveying articles and these rollers would be applied in duplicate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of U.S. PGPUB 20020104358 to Hart (Hart358).
Regarding claim 8, Hart is silent on wherein the second interface performance material comprises wire brush material.
Hart 358 teaches wherein the second interface performance material comprises wire brush material (5, Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hart with the teachings of Hart 358 to provide wherein the second interface performance material comprises wire brush material. Doing so would minimize the heat transferred between the covered objects and the roller.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of JP2844149 to Toyo Kohan (Kohan).
Regarding claim 12, Hart is silent on wherein the conduit that runs in a spiral manner is located at an inner surface of the hollow interior.
Kohan teaches wherein the conduit that runs in a spiral manner is located at an inner surface of the hollow interior (spiraled tube 4, Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hart with the teachings of Kohan to provide wherein the conduit that runs in a spiral manner is located at an inner surface of the hollow interior. Doing so would allow the roller to remain cool and allow the device to continue operating if a fracture occurs in the roller.
Regarding claim 14, Hart is silent on wherein: the fluid-cooling system comprises a heat exchanger; and the conduit extends from the shaft first end to run in a spiral manner along the longitudinal axis to the shaft second end, runs through or against the heat exchanger, and extends back through the shaft first end to connect with the spirally configured portion of the conduit. 
Kohan teaches wherein: the fluid-cooling system comprises a heat exchanger; and the conduit extends from the shaft first end to run in a spiral manner along the longitudinal axis to the shaft second end, runs through or against the heat exchanger, and extends back through the shaft first end to connect with the spirally configured portion of the conduit (spiraled tube 4, Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hart with the teachings of Kohan to provide wherein: the fluid-cooling system comprises a heat exchanger; and the conduit extends from the shaft first end to run in a spiral manner along the longitudinal axis to the shaft second end, runs through or against the heat exchanger, and extends back through the shaft first end to connect with the spirally configured portion of the conduit. Doing so would allow the roller to remain cool and allow the device to continue operating if a fracture occurs in the roller.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of High temperature Products to Tenmat (Tenmat).
Regarding claim 19, Hart is silent on wherein: the plurality of roller assemblies comprises a first roller assembly having a first shaft and a second roller assembly having a second shaft; and the second shaft has a first interface performance material that is different from the first interface performance material for the first shaft.
Tenmat teaches using different materials on rollers for different applications and in different temperature ranges (throughout the document). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hart with the teachings of Tenmat to provide wherein: the 
Regarding claim 20, Hart is silent on wherein: the plurality of roller assemblies comprises a first roller assembly having a first shaft and a second roller assembly having a second shaft; and the second shaft has a second interface performance material that is different from the second interface performance material for the first shaft.
Tenmat teaches using different materials on rollers for different applications and in different temperature ranges (throughout the document). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hart with the teachings of Tenmat to provide wherein: the plurality of roller assemblies comprises a first roller assembly having a first shaft and a second roller assembly having a second shaft; and the second shaft has a second interface performance material that is different from the second interface performance material for the first shaft as one of ordinary skill in the art would be drawn to use different materials for different temperature ranges and applications such preheating, heating, cooling, loading and unloading stages of the device. Doing so would provide a roller that is designed for each area to cost the minimum amount.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        11/8/21